In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 19-0007V
                                        UNPUBLISHED


    PAUL CHRISTENSEN,                                       Chief Special Master Corcoran

                        Petitioner,                         Filed: April 7, 2022
    v.
                                                            Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                 Ruling on Entitlement; Uncontested;
    HUMAN SERVICES,                                         Table Injury; Influenza (Flu) Vaccine;
                                                            Shoulder Injury Related to Vaccine
                       Respondent.                          Administration (SIRVA)


Amy A. Senerth, Muller Brazil, LLP, Dresher, PA, for Petitioner.

Adriana Ruth Teitel, U.S. Department of Justice, Washington, DC, for Respondent.

                                   RULING ON ENTITLEMENT1

       On January 2, 2019, Paul Christensen filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that he suffers from a right shoulder injury related to
vaccine administration (“SIRVA”), resulting from an influenza vaccine administered on
October 19, 2017. Petition at 1. Petitioner further alleges that his injuries lasted for more
than six months. Petition at 3. The case was assigned to the Special Processing Unit of
the Office of Special Masters.




1
  Because this unpublished Ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the Ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
        On January 27, 2020, Respondent filed his report pursuant to Vaccine Rule 4(c) in
which he contested entitlement to compensation. Respondent’s Rule 4(c) Report at 1. On
February 28, 2022, I issued findings of fact to resolve the disputed factual issues in favor
of Petitioner.

        On April 6, 2022, Respondent filed an Amended Rule 4(c) report in which he states
that he does not contest that Petitioner is entitled to compensation in this case.
Respondent’s Amended Rule 4(c) Report at 2. Specifically, Respondent states that “[i]n
light of the Chief Special Master’s fact ruling, and medical record evidence submitted in
this case, DICP has concluded that petitioner meets the criteria for a SIRVA as defined
by the Vaccine Injury Table. Specifically, petitioner had no recent history of pain,
inflammation, or dysfunction of his right shoulder. Additionally, the onset of pain occurred
within 48 hours after receipt of an intramuscular vaccination, and the pain was limited to
the shoulder in which the vaccine was administered. Also, no other condition or
abnormality, such as brachial neuritis, has been identified to explain petitioner’s right
shoulder pain.” Id. at 4-5. Respondent further agrees that “petitioner suffered the residual
effects of his condition for more than six months … Therefore, based on the record as it
now stands and subject to his right to appeal the Findings of Facts, respondent does not
dispute that petitioner has satisfied all legal prerequisites for compensation under the
Act.” Id. at 5.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

      IT IS SO ORDERED.

                                                        s/Brian H. Corcoran
                                                        Brian H. Corcoran
                                                        Chief Special Master




                                             2